DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 19 June 2017 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102


Claim(s) 1, 3, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerveny et al. (U.S. 3 B2).
With regard to claim 1, Cerveny discloses a composite package (Cerveny, 1, Fig. 5) comprising a plurality of primary packages (Cerveny, 2, Fig. 5) the plurality of primary packages being gathered into at least one secondary package comprising an envelope surrounding at least some of the plurality of primary packages (Cerveny, 3, Fig. 5, the envelope is the secondary packaging), and a handle (Cerveny, 5, Fig. 5) capable of manipulating the at least one secondary package, the handle is mobile between a retracted first position wherein the handle is located between two or more of the primary packages (Cerveny, Fig. 2), and an extracted second position wherein the handle projects at least partially from said at least one secondary package (Cerveny, Fig. 5); the plurality of primary packages comprises a first primary package (Cerveny, 2, Fig. 5) and a second primary package (Cerveny, 4, Fig. 5), wherein the handle in the retracted first position is located between at least the first and second primary packages (Cerveny, 5, Fig. 2), and the first and second primary packages have an orientation relative to each other that is the same when the handle is in the first retracted position  (Cerveny, the first and secondary primary packages have an orientation relative to each other when the handle is in the first retracted position, Fig. 2) as when the handle is in the extracted second position (Cerveny, (Fig. 6).
With regard to claim 3, Cerveny and as applied above in claim 1 discloses the claimed invention wherein the composite package comprises a single secondary package (Cerveny; C4:L4-7).

With regard to claim 19, Cerveny and as applied in claim 1 discloses the claimed invention wherein the plurality of primary packages contain water (Cerveny; C4:L3).
 
Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerveny and as applied above in claim 1 and in further view of Kruse et al. (U.S. 8,267,579 B2).
With regard to claim 2, Cerveny and as applied above in claim 1 discloses the claimed invention. 
Cerveny does not disclose wherein the handle is located within the envelope of the at least one secondary package when in the retracted first position, and wherein the envelope is perforated so as to at least partially delimit a region of the envelope coincident with the handle.
Kruse teaches a package (Kruse, 1, Fig. 1) wherein the handle of the package (Kruse, 4, Fig. 1) is located within the envelope of the at least one secondary package when in the retracted first position (Kruse, Fig. 2; C5:L1-4), and wherein the envelope is perforated so as to at least partially delimit a region of the envelope coincident with the handle (Kruse; C4:L63-66).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the handle located in the secondary package and a perforated envelope as taught by Kruse to modify the invention of Cerveny to .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerveny and in view of Oster et al. (U.S. 9,022,253 B2).
With regard to claim 4, Cerveny discloses a composite package (Cerveny, 1, Fig. 5) comprising a plurality of primary packages (Cerveny, 2, Fig. 5) the plurality of primary packages being gathered into at least one secondary package comprising an envelope surrounding at least some of the plurality of primary packages (Cerveny, 3, Fig. 5, the envelope is the secondary packaging), and a handle (Cerveny, 5, Fig. 5) capable of manipulating the at least one secondary package wherein the handle is mobile between a retracted first position wherein the handle is located between two or more of the primary packages (Cerveny, Fig. 2), and an extracted second position wherein the handle projects at least partially from said at least one secondary package (Cerveny, Fig. 5), the plurality of primary packages comprises a first primary package (Cerveny, 2, Fig. 5) and a second primary package (Cerveny, 4, Fig. 5), wherein the handle in the retracted first position is located between at least the first and second primary packages (Cerveny, 5, Fig. 2), and the first and second primary packages have an orientation relative to each other that is the same when the handle is in the first retracted position  (Cerveny, the first and secondary primary packages have an orientation relative to each other when the handle is in the first retracted position, Fig. 2) as when the handle is in the extracted second position (Cerveny, (Fig. 6).

Oster teaches a package (Oster, 1, Fig. 1a); wherein the handle comprises: a grip portion (Oster, 7a, Fig. 2); two flexible portions each extending from an extremity of the grip portion (Oster, 2b thru folds 3, Fig. 2; C5:L52-58); and two anchor portions each extending from an extremity of a flexible portion opposite the grip portion and embedded within the composite package (Oster, 2a, Fig. 1), such that when the handle is in the retracted first position, the two flexible portions are folded to form a recess within the single secondary package in which the grip portion is substantially enclosed (Oster; C5:L52-58).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of handle as taught by Oster to modify the invention of Cerveny to provide reduced manufacturing costs and equal functionality the danger of injuries can de facto be excluded (Oster; C1:L63-65).
With regard to claim 5, Cerveny-Oster and as applied above in claim 4 discloses the claimed invention.
Further, Oster teaches wherein the recess extends between two of the plurality of primary packages (Oster, 3, Fig. 1 is the recess and it extends between the two lines of product, P).
.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerveny and in view of Oster and as applied above in claim 4 and in further view of Sutton-Rainey et al. (U.S. 7,832,554 B2).
With regard to claim 6, Cerveny-Oster and as applied above in claim 4 discloses the claimed invention.
Cerveny-Oster does not disclose wherein the handle is at least partially constituted by a sheet of cardboard.
Sutton-Rainey teaches a package (Sutton-Rainey, 10, Fig. 1) comprising a handle is at least partially constituted by a sheet of cardboard (Sutton-Rainey; C6:L10-11).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the cardboard handle as taught by Sutton-Rainey to modify the invention Cerveny-Oster in order to provide a package that can be transformed or erected from a collapsed state into an expanded, carrier-ready state with a minimum of assembly actions (Sutton-Rainey; C2:L1-3).

Further, Sutton-Rainey teaches wherein the grip portion comprises a lamination of at least two thicknesses of the sheet of cardboard (Sutton-Rainey; C6:L8-14).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the laminated cardboard as taught by Sutton-Rainey to modify the invention of Cerveny-Oster-Sutton-Rainey in order to include a plurality of surfaces to receive a plurality of printed messages and images (Sutton-Rainey; C2:L11-12).
With regard to claim 8, Cerveny-Oster-Sutton-Rainey and as applied above in claim 6 discloses the claimed invention.
Further, Sutton-Rainey teaches wherein the handle is at least partially reinforced by a reinforcement comprising a band or film laminated with the sheet of cardboard, or a coating or impregnate applied to the sheet of cardboard (Sutton-Rainey; C6:L8-14).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the reinforced cardboard as taught by Sutton-Rainey to modify the invention of Cerveny-Oster-Sutton-Rainey in order to allow the multi-use carrier to be capable of being configured so as to permit folding of carrier sections about a plurality of axes (Sutton-Rainey; C2:L22-24).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerveny and in view of Oster and in view of Sutton-Rainey and as applied above in claim 6 and in further view of Reynolds et al. (U.S. 3,387,702 A).

Cerveny-Oster-Sutton-Rainey does not disclose wherein the grip portion is at least partially constituted by a portion of the sheet of cardboard that is folded into a substantially prismatic form.
Reynolds teaches a package (Reynolds, 10A, Fig. 7) wherein the grip portion is at least partially constituted by a portion of the sheet of cardboard that is folded into a substantially prismatic form (Reynolds, 28, Fig. 7).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the grip portion as taught by Reynolds to modify the invention of Cerveny-Oster-Sutton-Rainey in order to provide to an improved package construction or the like as well as to an improved method for making such a package construction or the like (Reynolds; C1:L29-31).
With regard to claim 10, Cerveny-Oster-Sutton-Rainey-Reynolds and as applied above in claim 9 discloses the claimed invention.
Further, Reynolds teaches wherein the grip portion comprises a substantially triangular cross-section (Reynolds, 28, Fig. 6).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the triangular grip of as taught by Reynolds to modify the invention of Cerveny-Oster-Sutton-Rainey-Reynolds in order to provide the same is economical to make and which will attractively display the containers for increased sales appeal thereof (Reynolds; C1:L39-41).

Response to Arguments
Applicant's arguments filed 21 January 2020 have been fully considered but they are not persuasive. 
When looking at Cerveny et al. the packages have an orientation relative to each other that is the same when the handle is in the first retracted position as when the handle is in the second retracted position. Nothing in the claims say that the packages are required to be in a straight line only that they are oriented relative to each other. In this instance, they are still oriented next to each other. See advisory action dated 19 May 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M VAN BUSKIRK/Examiner, Art Unit 3735          

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735